02-11-411-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00411-CR
 
 



Timothy Evans Reynolds, Sr.


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 158th
District Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Timothy Evans Reynolds, Sr. attempts to appeal from his conviction on his plea
of guilty to felony DWI.  The trial court’s certification states that this “is
a plea-bargain case, and the defendant has NO right of appeal” and “the
defendant has waived the right of appeal.”  See Tex. R. App. P.
25.2(a)(2).  On September 21, 2011, we notified Reynolds that this appeal would
be dismissed unless he or any party desiring to continue the appeal filed a
response on or before October 3, 2011, showing grounds for continuing the
appeal.  Reynolds filed a response, but it does not show grounds for continuing
the appeal.  Therefore, in accordance with the trial court’s certification, we
dismiss this appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 13, 2011




[1]See Tex. R. App. P. 47.4.